Alice Robie Resnick, J.,
concurring in part and dissenting in part.
{¶ 54} I concur with the majority’s finding that the appellant, Stephen F. Farris, was not unreasonably detained, that he was in custody when he made his pre-Miranda statements, and that his post-Miranda statements are inadmissible. However, I strongly disagree with the majority’s determination that the physical evidence seized from the appellant’s trunk is inadmissible pursuant to Section 10, Article I of the Ohio Constitution, and its determination that the physical evidence is inadmissible because the officer had sufficient probable cause to search only the interior of the vehicle.
{¶ 55} The majority first concludes that the physical evidence is inadmissible pursuant to Section 10, Article I of the Ohio Constitution. In reaching this holding, the majority concludes that Section 10, Article I of the Ohio Constitution provides greater protection to criminal defendants than the Fifth Amendment to the United States Constitution. We need not and should not make such a finding in this case. Rather, the admissibility of the physical evidence turns not on the determination of a Miranda violation, but on the examination of the law relating to searches of vehicles pursuant to the automobile exception to the warrant requirement.
{¶ 56} Under the Fourth Amendment, searches conducted without prior approval by a judge or a magistrate are per se unreasonable, subject to certain established and well-delineated exceptions. Katz v. United States (1967), 389 *531U.S. 347, 357, 88 S.Ct. 507, 19 L.Ed.2d 576. One of these, the automobile exception, was set forth in Carroll v. United States (1925), 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543. In Carroll, the United States Supreme Court held that a warrantless search of an automobile stopped by law enforcement officers who had probable cause to believe the vehicle contained contraband was not unreasonable under the Fourth Amendment. 267 U.S. at 155-156, 45 S.Ct. 280, 69 L.Ed. 543.
{¶ 57} The court again reviewed the automobile exception to the warrant requirement and specifically addressed the scope of the search in the case of United States v. Ross (1982), 456 U.S. 798, 102 S.Ct. 2157, 72 L.Ed.2d 572. In that case, the court held that “[i]f probable cause justifies the search of a lawfully stopped vehicle, it justifies the search of every part of the vehicle and its contents that may conceal the object of the search.” (Emphasis omitted.) Id. at 825, 102 S.Ct. 2157, 72 L.Ed.2d 572.
{¶ 58} We have expressly interpreted Section 14, Article I of the Ohio Constitution as affording the same protections as the Fourth Amendment to the United States Constitution. State v. Robinette (1997), 80 Ohio St.3d 234, 238, 685 N.E.2d 762. In fact, this court has ruled that we should harmonize the Fourth Amendment and Section 14, Article I of the Ohio Constitution. State v. Murrell (2002), 94 Ohio St.3d 489, 496, 764 N.E.2d 986.
{¶ 59} This court has held that “the smell of marijuana, alone, by a person qualified to recognize the odor, is sufficient to establish probable cause to search a motor vehicle, pursuant to the automobile exception to the warrant requirement.” State v. Moore (2000), 90 Ohio St.3d 47, 48, 734 N.E.2d 804. In terms of the permissible scope of a warrantless search of a vehicle pursuant to the automobile exception, we held that “[w]here police officers have probable cause to search an entire vehicle, they may conduct a warrantless search of every part of the vehicle and its contents, including all movable containers and packages, that may logically conceal the object of the search. (United States v. Ross [1982], 456 U.S. 798, 102 S.Ct. 2157, 72 L.Ed.2d 572[,] followed.)” State v. Welch (1985), 18 Ohio St.3d 88, 18 OBR 124, 480 N.E.2d 384, syllabus.
{¶ 60} Despite this clear precedent, the majority concludes that the officer in the present case had sufficient probable cause to search only the interior of the vehicle, not its trunk. Inexplicably, the majority determines that the automobile exception does not apply in this case because no factors beyond the smell of burnt marijuana justified a search beyond the passenger compartment of the appellant’s vehicle.
{¶ 61} The majority’s decision in this case leaves the law on warrantless searches of vehicles seriously muddled. Although the majority holds that the scope of the search of the appellant’s vehicle was limited to the passenger compartment, it fails to delineate which exception to the warrant requirement it *532believes justifies the warrantless search of the appellant’s vehicle. In determining that the automobile exception to the warrant requirement does not apply, the majority asserts that our decision in State v. Moore, which allowed the search of an automobile without a warrant based upon an officer’s recognition of the smell of marijuana, limited the scope of the warrantless search of the appellant’s vehicle in this case to the interior of the vehicle. The majority also claims that our decision in State v. Murrell, which addressed the search-incident-to-arrest exception to the warrant requirement, supports its conclusion that the scope of the warrantless search of the appellant’s vehicle was limited to the passenger compartment of the vehicle.
Martin Frantz, Wayne County Prosecuting Attorney, for appellee.
Robert E. Kerper Jr., for appellant.
{¶ 62} Our precedent makes clear that the smell of marijuana alone, by a person qualified to recognize the odor, is sufficient to establish probable cause to search an automobile pursuant to the automobile exception to the warrant requirement. State v. Moore, 90 Ohio St.3d at 48, 734 N.E.2d 804. We did not limit the scope of the search in Moore to the interior of the vehicle. Therefore, it is unquestionable that when the officer in this case smelled the odor of burnt marijuana coming from the appellant’s vehicle, he had sufficient probable cause to search the automobile, including the trunk, pursuant to the automobile exception to the warrant requirement.
{¶ 63} Accordingly, I would affirm the appellate court’s holding that the physical evidence seized from the appellant’s trunk is admissible.
Lundberg Stratton and O’Donnell, JJ., concur in the foregoing opinion.